J-S73020-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

RAYMOND EARL TAFT

                            Appellant                   No. 254 WDA 2016


                Appeal from the PCRA Order December 18, 2015
                In the Court of Common Pleas of Warren County
              Criminal Division at No(s): CP-62-CR-0000019-2014


BEFORE: FORD ELLIOTT, P.J.E., LAZARUS, J., and JENKINS, J.

MEMORANDUM BY LAZARUS, J.:                          FILED OCTOBER 21, 2016

        Raymond Earl Taft appeals, pro se, from the order entered in the Court

of Common Pleas of Warren County, dismissing his petition filed pursuant to

the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. After

review, we affirm.

        On April 14, 2014, Taft pled guilty to failure to comply with registration

of sexual offenders.1 On May 30, 2014, the trial court sentenced him to a

mandatory term of 36 months’ imprisonment, plus fines and costs. Taft did

not file post-sentence motions or a direct appeal.

        On March 2, 2015, Taft filed a timely first PCRA petition, in which he

alleged that trial counsel was ineffective for “instructing [him] to enter a

____________________________________________


1
    18 Pa.C.S.A. § 4915.1(a)(2).
J-S73020-16



guilty plea to an illegal sentence” where counsel never investigated whether

Taft was reevaluated to determine if he was still a sexually violent predator.

The PCRA court appointed counsel and, on June 22, 2015, counsel filed a

motion to withdraw accompanied by a Turner/Finley2 letter, concluding

that there existed no arguably meritorious issues to argue on Taft’s behalf.

On August 3, 2015, the PCRA court granted counsel’s petition to withdraw

and issued a Pa.R.Crim.P. 907 notice of its intent to dismiss Taft’s petition.

After the PCRA court granted him an extension of time to file his response to

the Rule 907 notice, Taft filed a “Motion To Deny Appointment of PCRA

Counsel’s No-Merit Letter & Court’s 907” and, on December 18, 2015, the

PCRA court dismissed Taft’s petition.

        This timely appeal follows, in which Taft raises the following claims,

verbatim:3

        1. Did lower court erred for failure to appoint new PCRA counsel
        for [Taft’s] first PCRA petition for his appeal?

        2. Was trial counsel ineffective for instructing [Taft] to enter an
        illegal sentence as a repeated offender of a[n] under age child[?]

        3. Was PCRA counsel ineffective once [Taft] sent counsel newly
        discovered evidence that he was a repeated sex offender which
        was untrue [and] required PCRA counsel to investigate?



____________________________________________


2
  Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988).
3
    The Commonwealth did not file a brief in this matter.



                                           -2-
J-S73020-16


      4. Was PCRA counsel ineffective for failure to challenge whether
      [Taft] should have been evaluated to ascertain if he is no longer
      a sexually violent predator?

Brief of Appellant, at 2-5 (renumbered for ease of disposition).

      We begin by noting our scope and standard or review:

      On appeal from the denial of PCRA relief, our standard and scope
      of review is limited to determining whether the PCRA court’s
      findings are supported by the record and without legal error.
      Our scope of review is limited to the findings of the PCRA court
      and the evidence of record, viewed in the light most favorable to
      the prevailing party at the PCRA court level. The PCRA court’s
      credibility determinations, when supported by the record, are
      binding on this Court. However, this Court applies a de novo
      standard of review to the PCRA court’s legal conclusions.

Commonwealth v. Medina, 92 A.3d 1210, 1214–15 (Pa. Super. 2014)

(citations and quotation marks omitted).

      Taft first asserts that the PCRA court erred in failing to appoint new

counsel to pursue his appeal from the denial of his PCRA petition after

counsel was granted leave to withdraw. In support of his claim, Taft relies

upon Pa.R.Crim.P. 904, which provides, in relevant part, as follows:

      [W]hen an unrepresented defendant satisfies the judge that the
      defendant is unable to afford or otherwise procure counsel, the
      judge shall appoint counsel to represent the defendant on the
      defendant’s first petition for post-conviction collateral relief.

Pa.R.Crim.P. 904(c). Taft also cites Pa.R.Crim.P. 122, which provides that

“the appointment shall be effective until final judgment, including any

proceedings on direct appeal.”        Pa.R.Crim.P. 122(b)(2).      Under the

circumstances of this case, however, Taft is not entitled to new counsel.

      This Court has previously held that


                                     -3-
J-S73020-16


       when counsel has been appointed to represent a petitioner in
       post-conviction proceedings as a matter of right under the rules
       of criminal procedure and when that right has been fully
       vindicated by counsel being permitted to withdraw under the
       procedure authorized in [Turner /Finley], new counsel shall not
       be appointed and the petitioner, or appellant must thereafter
       look to his or her own resources for whatever further
       proceedings there might be.

Commonwealth v. Rykard, 55 A.3d 1177, 1183 n.1 (Pa. Super. 2012),

quoting Commonwealth v. Maple, 559 A.2d 953, 956 (Pa. Super. 1989).

       Here,    PCRA     counsel    was    permitted   to   withdraw   pursuant   to

Turner/Finley after reviewing the record and concluding that no arguably

meritorious claims existed.           Accordingly, Taft is not entitled to the

appointment of new counsel to pursue his PCRA appellate claims and must,

instead, look to his own resources to retain new counsel, or proceed pro se,

as he has done here. See id. As such, Taft’s first claim is meritless.

       Next, Taft asserts that his plea counsel was ineffective for “instructing”

him to plead to an illegal sentence.4 Taft claims that his sentence, including

a mandatory minimum of three years, was based upon an incorrect record

which showed that he was “convicted in the state of Michigan as a habitual

offender of a child 13 under age which was not true.” Brief of Appellant, at

4.   He claims counsel was ineffective for failing to obtain the correct

information as to his Michigan conviction. Taft is entitled to no relief.
____________________________________________


4
  We note that Taft did not “plead” to a sentence. Rather, he entered an
open plea of guilty to the offense of failure to comply with registration of
sexual offenders. Taft’s sentence was not negotiated and was left to the
discretion of the trial court.



                                           -4-
J-S73020-16



      When asserting a claim of ineffective assistance of counsel, an

appellant is required to make the following showing:      (1) the underlying

claim is of arguable merit; (2) counsel had no reasonable strategic basis for

his action or inaction; and, (3) but for the errors and omissions of counsel,

there is a reasonable probability that the outcome of the proceedings would

have been different. Commonwealth v. Kelley, 136 A.3d 1007, 1012 (Pa.

Super. 2016). The failure to satisfy any prong of the test for ineffectiveness

will cause the claim to fail. Id. Moreover,

      Ineffective assistance of counsel claims arising from the plea-
      bargaining process are eligible for PCRA review. Allegations of
      ineffectiveness in connection with the entry of a guilty plea will
      serve as a basis for relief only if the ineffectiveness caused the
      defendant to enter an involuntary or unknowing plea. Where the
      defendant enters his plea on the advice of counsel, the
      voluntariness of the plea depends on whether counsel’s advice
      was within the range of competence demanded of attorneys in
      criminal cases.

      The standard for post-sentence withdrawal of guilty pleas
      dovetails with the arguable merit/prejudice requirements for
      relief based on a claim of ineffective assistance of plea counsel,
      . . . under which the defendant must show that counsel’s
      deficient stewardship resulted in a manifest injustice, for
      example, by facilitating entry of an unknowing, involuntary, or
      unintelligent plea. This standard is equivalent to the “manifest
      injustice” standard applicable to all post-sentence motions to
      withdraw a guilty plea.

Id. at 1012-13 (internal citations and formatting omitted).




                                    -5-
J-S73020-16



        Here, Taft is a lifetime sex offender registrant who committed a felony

of the second degree5 by failing to comply with registration requirements

pursuant to 18 Pa.C.S.A. § 4915.1(a)(2). Specifically, Taft did not provide

the Pennsylvania State Police with his current residential address upon

moving to the state of Michigan. See N.T. Guilty Plea, 4/14/14, at 12. This

offense carries a mandatory minimum sentence of three years under 42

Pa.C.S.A. § 9718.4(a)(1)(iii).6         Taft received a sentence of three to ten

years’ imprisonment, which was within the statutory range and therefore not

illegal.7
____________________________________________


5
    See 18 Pa.C.S.A. § 4915.1(c)(1).
6
    Section 9718.4(a)(1)(iii) provides, in relevant part, as follows:

        § 9718.4. Sentence for failure to comply with registration of
        sexual offenders

        (a) Mandatory sentence.--Mandatory sentencing shall be as
        follows:

          (1) Sentencing upon conviction for a first offense shall be as
        follows:

                                           ...

           (iii) Not less than three years for an individual who: (A) is
        subject to section 9799.13 and must register for a period of 25
        years or life under section 9799.15 or a similar provision from
        another jurisdiction; and (B) violated 18 Pa.C.S. § 4915.1(a)(1)
        or (2).

42 Pa.C.S.A. § 9718.4
7
  A felony of the second degree carries a maximum penalty of not more than
ten years. See 18 Pa.C.S.A. § 1103(2).



                                           -6-
J-S73020-16



        Moreover, Taft’s plea was clearly entered knowingly and voluntarily

and his claim regarding an incorrect prior record is belied by his statements

at sentencing.

        At Taft’s guilty plea hearing, the trial court engaged in a lengthy

colloquy with Taft prior to the entry of his plea.   After confirming that he

could read and understand English and that he was not under the influence

of drugs or alcohol, Taft stated that he was entering his plea of his own free

will. See N.T. Guilty Plea, 4/14/14, at 8. Taft confirmed that no one had

made any promises to him regarding the length of his sentence and that he

had not been threatened or coerced into pleading guilty. Id. at 9-10. Taft

stated that he was satisfied with his counsel’s advice and that he believed

counsel to be competent and effective. Id. at 10-11.

        Subsequently, at sentencing, the court thoroughly colloquied Taft

regarding his post-sentence rights. Taft’s counsel advised the court that the

parties had originally believed that Taft would be subject to a two-year

mandatory minimum but, based upon information received from the Warren

County Probation Department, they determined he was actually subject to a

three-year mandatory minimum.       Counsel indicated he had discussed this

new information with Taft that that Taft still wished to proceed with his plea

and be sentenced. The court then engaged in the following discussion with

Taft:

        THE COURT: Mr. Taft, I just wanted to explain to you that you
        had a charge from Michigan –


                                    -7-
J-S73020-16


      THE DEFENDANT: Yes.

      THE COURT:      -- that was before the [c]ourt . . . as a
      consideration. The District Attorney initially gave you notice of a
      two-year statutory mandate in terms of sentencing.

      But, when the age of the victim was discovered, it became a
      three year, you are a Tier III offender and a 25 year or lifetime
      registrant for that reason. That increased it, the mandatory
      minimum.

      And, nonetheless, do you want to continue with sentencing? You
      have a right to withdraw your plea. Do you understand that?

      THE DEFENDANT: I understand that. I understand that fully,
      your Honor. I would like to commence to sentencing, please.

      ...

      THE COURT: And in terms of the change, you, again, I will
      advise you one last time, you have the right to withdraw your
      plea. Do you wish to do that?

      THE DEFENDANT: No. No. It’s, it’s.

      THE COURT: All right. Okay. In terms of the post-sentence
      rights, was the information factually correct in terms of
      your prior record?

      THE DEFENDANT:       Yes.    Yes, it was.    I went through it
      thoroughly.

Id. at 7-8, 10 (emphasis added).

      Taft very clearly indicated at sentencing that his prior record was

factually correct. He cannot now assert that it was incorrect simply because

he is dissatisfied with the sentence he received.        Commonwealth v.

Pollard, 832 A.2d 517, 523 (Pa. Super. 2003), citing Commonwealth v.

Cappelli, 489 A.2d 813, 819 (Pa. Super. 1985) (defendant may not

challenge his guilty plea by asserting he lied while under oath, even if he

avers that counsel induced his lies).

                                        -8-
J-S73020-16



       Moreover, to the extent that Taft is claiming that information regarding

his prior record constitutes newly discovered evidence, the claim must fail.

To obtain relief based upon newly-discovered evidence under the PCRA, a

petitioner must establish, inter alia, that the evidence was discovered after

trial and could not have been obtained at or prior to trial through reasonable

diligence and it would likely compel a different verdict. Commonwealth v.

Washington, 927 A.2d 586, 595–96 (Pa. 2007).              Here, Taft’s “newly

discovered” evidence consists of a nolle prosequi order dated May 17, 1993,

indicating that the State of Michigan was dropping the charge of first-degree

criminal sexual conduct, with an attendant enhancement for being an

habitual offender, in exchange for Taft’s plea to second-degree criminal

sexual conduct. It defies credulity to argue that a more than twenty-year-

old document relating to Taft’s own prior criminal history could not, with the

exercise of reasonable diligence, have been discovered prior to his trial. In

addition, Taft fails to explain how the introduction of this document would

have compelled a different verdict.8




____________________________________________


8
 We note that Taft is also simply incorrect that the document indicates that
he is an habitual sex offender.         See Brief of Appellant, at 3 (“The
prosecuting official stated that appellant ‘Taft’ was a habitual sex offender of
a person under age 13. The appellant object[s] to that report which is
untrue.”) In fact, the purpose of the document is to nolle prosequi an
habitual offender charge.



                                           -9-
J-S73020-16



      For the foregoing reasons, and because Taft’s sentence is, in fact, not

illegal, Taft’s claim regarding the alleged ineffectiveness of plea counsel is

without merit.

       Taft’s final two claims involve alleged ineffectiveness on the part of

PCRA counsel.     First, Taft asserts that PCRA counsel was ineffective for

failing to investigate the “newly discovered evidence” regarding his prior

record. For the same reasons discussed supra, Taft is entitled to no relief.

      Lastly, Taft claims that PCRA counsel was ineffective for failing to

challenge whether Taft should have been reevaluated to ascertain whether

he remains a sexually violent predator (“SVP”). In support of this claim, Taft

relies on this Court’s decision in Commonwealth v. Haughwart, 837 A.2d
480 (Pa. Super. 2003), in which we addressed a sufficiency claim related to

the appellant’s initial classification as a SVP. The portion of the opinion cited

by Taft details the process by which an individual is evaluated and

determined to be (or not to be) an SVP. It does not address a pre-existing

registrant’s right to periodic reevaluation; indeed, such a right does not

exist. In any event, Taft does not assert that he requested that counsel file

a petition for reevaluation and that counsel failed to comply.      Accordingly,

this claim is meritless.

      Order affirmed.




                                     - 10 -
J-S73020-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/21/2016




                          - 11 -